The Honorable Scott Hunter Prosecuting Attorney 514 Washington Jonesboro, AR  72401
Dear Mr. Hunter:
You have asked for an opinion concerning whether the law prohibiting a state senator from holding the office of Deputy Prosecuting Attorney applies simultaneously to the other members of that state senator's law firm.
Article 5 10 of the Arkansas Constitution prohibits a "Senator or Representative" from holding civil office during his legislative term. Additionally, Article 19, 6 bans the holding of more than one office in the same department of government at one time by a "person".  These prohibitions apply only to an individual — in this case the legislator in question.
I find no other law precluding the law partner of a legislator from being appointed a deputy prosecutor.
As deputy prosecutors are paid by the respective counties they serve, there appears to be no inherent conflict by the vote upon appropriation for prosecutors by legislators, either.
It is therefore my opinion that a law partner of a legislator may be legally appointed as deputy prosecutor during that legislator's term.
The foregoing opinion, which I hereby approve, was prepared by Special Counsel to the Attorney General R.B. Friedlander.